DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This a Non-Final action for the application 16404627 RCE filed on 09/12/2022
Claims 1 – 20 are canceled
Claim 21 and 31 is amended
Claims 21 – 40 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
 
Response to Arguments
Response to 103
The applicants arguments are moot based upon a new grounds of rejection necessitated by the applicants amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 – 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Claim 21 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner states that the applicants amendment claim limitation of “automatically selecting a plurality of media data types or layers to present the selected promotion and the one or more products based on evaluating the effects of combinations of the media data types on sales” is silent within the applicants specification. Para. 0034 discloses of media types or layers and "utilize 'fuzzy logic' to gauge and learn the effects of the different combinations of the media data, e.g. by means of the sale revenue generated." However, it does not disclose or recite automatically selecting promotions and media types or layers  based on evaluating the effects of combination of the media data types on sales, as claimed. Therefore, the examiner states that the claims do not comply with the written description requirements.

Paragraph [0034] of the original Specification (See publication US 2019/0362363 A1) reproduced for convenience below: 
The advertisement can be built up from one or more media data types or layers, each media data type can represent a particular theme to be portrayed by the advertisement. Several layers can be superimposed on the background template to form the advertisement. The choice and ordering of the layers will depend upon numerous factors associated with the advertisement such as the theme to be portrayed, e.g. seasonal effects, and the product type. For example, the meat product, e.g. lamb, can be classed with a season, e.g. Spring, and media data file(s) will be selectively retrieved associated with this season. The controller may also utilize 'fuzzy logic' to gauge and learn the effects of the different combinations of the media data, e.g. by means of the sale revenue generated. The media data may not only include still graphic images but also animation effects to augment the background template so as to enhance the persuasiveness of the advertisement. Further effects can be used to further augment the advertisement such as sound effects.

The remaining original disclosure was reviewed and no support was found. Therefore, the examiner states that the claims do not comply with the written description requirements.

Claims 22-30 depend from claim 21 and do not cure the deficiencies set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21 – 27, 29 - 30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG Pubs 20100049616 – Hipsher hereinafter as HIPSHER in view of US PG Pub 20110153393 – Raff et al. hereinafter as RAFF 

Regarding Claim 21:
HIPSHER discloses:
21.  A system, comprising: 
a weighing scale comprising: (scale, para. 0009)
an input device configured to receive one or more user selections of a first product for purchase;(figure 1)
an operating display (display, para. 0010); and 
a consumer display (displays, para. 0010)  oriented opposite (fig. 2 10 ) the operating display(one or more displays, para. 0021) and configured to display the advertisement; 
an advertisement generator comprising: 
a product related database of product related data; (inventory management, para. 0012)
a promotional database of promotional data; and (price optimization software application, pare. 0019)
a controller configured to: (controller, para. 0034)
retrieve, from the product related database, one or more products that fall within a predetermined sell by date(expiration, para. 0040) or fall within a predetermined surplus stock; (expiration data, para. 0040)
select a promotion (discount to avoid waste by expiration, para. 0040) from the promotional database; (price optimization database, para. 0040)
HIPSHER does not disclose: 
an operating display configured to display a background template configured to generate an advertisement;
automatically retrieve, from the product related database, one or more products that fall within a predetermined sell by date or fall within a predetermined surplus stock; automatically select a promotion from the promotional database; 
access the product related database for selection of the product related data of the one or more products; 
automatically generate an advertisement for the one or more products and the selected promotion by: automatically selecting a plurality of media data types or layers to present the selected promotion and the one or more products based on evaluating the effects of combinations of the media data types on sales; and superimposing the plurality of media data types or layers on the background template; automatically output the automatically generated advertisement via the displays, and wirelessly transmit the advertisement to one or more client devices communicatively coupled to the system via a wireless communication network, wherein the media types or layers comprise still graphic images and animation effects.
EXAMINER NOTE: the limitation “automatically selecting a plurality of media data types or layers to present the selected promotion and the one or more products based on evaluating the effects of combinations of the media data types on sales” recites media types and layers in the alternative. For purposes of examination, the examiner focuses on media types. Consequently, the limitation “based on evaluating the effects of combinations of the media data types on sales” has little to no patentable weight because it involves the media layers and not types. (See MPEP 2111.04 “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”)

RAFF discloses:
an operating display(display, para. 0029)) configured to display a background template(template para. 0056) configured to generate an advertisement(recommendation, para. 0056);
automatically retrieve, from the product related database, (database, para. 0058)one or more products (milk, para. 0058) that fall within a predetermined sell by date (para. 0058) or fall within a predetermined surplus stock; 
automatically select a promotion from the promotional database; (update offer based upon products, para. 0058)
access the product related database for selection of the product related data of the one or more products; (database  products, promotions stored on a database, para. 0055)
automatically generate an advertisement for the one or more products and the selected promotion by: (perishable foods, para. 0058)
automatically selecting a plurality of media data types or layers to present the selected promotion and the one or more products based on evaluating the effects of combinations of the media data types on sales; (flash / html, images text, recommended product and text can combine to create a specific recommendation, para. 0056)
superimposing the plurality of media data types or layers(recommendations that combine a template that’s includes pre prepared video templates and images which can assigned to different segments and uses corresponding images and products flash html and videos that best match a specific recommendation. This allows flexibility) on the background template(video template, para. 0056); automatically output the automatically generated advertisement via the displays(show promotion for milk on displays, para. 0058), and wirelessly transmit the advertisement to one or more client devices communicatively coupled to the system via a wireless communication network(wirelessly, para. 0024), wherein the media types or layers comprise still graphic images and animation effects. (flash / html, images text, recommended product and text can combine to create a specific recommendation, para. 0056)

It would be obvious to one of ordinary skill in the art at the time of the invention for HIPSHER’s method of a weight scale with inputs and outs that generate promotions based on expiration dates to utilize RAFF’s method of automatically selecting a plurality of media data types or layers to present the selected promotion based on expiration dates and the one or more products based on evaluating the effects of combinations of the media data types on sales and utilize a background template associated with different media types and layers to present a promotion for a product of which would allow HIPSHER to improve the sales results by enhanced up sell recommendations and improve customer satisfaction. (RAFF para. 0044, 0067)

Regarding Claim 22:
HIPSHER / RAFF discloses of claim 21
HIPSHER discloses:
wherein the weighing scale is configured to receive one or more user selections (scale and input means, para. 0010) the controller is configured to access the database( para. 0032)
HIPSHER does not discloses:
further comprising a media database storing media data, access the media database relating to the media data, to correlate product related data with the media data to selectively retrieve one or more media data associated with a product based at least in part on the one or more user selections, and the controller is configured to output the one or more media data on the background template.
RAFF teaches:
further comprising a media database storing media data,(image and video templates, para. 0056) access the media database relating to the media data, to correlate product related data (product, para. 0056 and 0058) with the media data to selectively retrieve one or more media data associated with a product based at least in part on the one or more user selections, and the controller is configured to output the one or more media data on the background template.(video template, para. 0056)
It would be obvious to one of ordinary skill in the art at the time of the invention for HIPSHER’s method of a weight scale with inputs and outs that generate promotions based on expiration dates to utilize RAFF’s method of output media data on the background template of which would allow HIPSHER to improve the sales results by enhanced up sell recommendations and improve customer satisfaction. (RAFF para. 0044, 0067)

Regarding Claim 23:
HIPSHER / RAFF discloses of claim 21
HIPSHER discloses:
wherein the weighing scale (scale, para. 0010) comprises a label printer (printer, para. 0010)

Regarding Claim 24:
HIPSHER / RAFF discloses of claim 21
HIPSHER discloses:
wherein the weighing scale(scale, para. 0021) comprises a communication port configured to communicate wirelessly(wireless, para. 0021) with a mobile device.(pos device, para. 0020)

Regarding Claim 25:
HIPSHER / RAFF discloses of claim 24
RAFF discloses:
wherein the communication port is configured to communicate wirelessly with the mobile device via Bluetooth. (communication protocols, Para. 0064)
It would be obvious to one of ordinary skill in the art at the time of the invention for HIPSHER’s method of a weight scale with inputs and outs that generate promotions based on expiration dates to utilize RAFF’s method of utilizing a communication port wirelessly with mobile device via bluetooth of which would allow HIPSHER to improve the sales results by enhanced up sell recommendations and improve customer satisfaction. (RAFF para. 0044, 0067)

Regarding Claim 26:
HIPSHER / RAFF discloses of claim 24
HIPSHER discloses:
wherein the communication port is configured to push the advertisement to the mobile device. (electronic pricing device sent by scale, para. 0012, fig. 2)

Regarding Claim 27:
HIPSHER / RAFF discloses of claim 26
HIPSHER discloses:
wherein the communication port is configured to push the advertisement to wireless devices in a target vicinity of the weighing scale, including the mobile device. (electronic pricing device sent by scale, para. 0012, fig. 2)

Regarding Claim 29:
HIPSHER / RAFF discloses of claim 21
HIPSHER discloses:
wherein the weighing device is operable remotely from the product related database, (database remote, para. 0032) the promotional database, (database remote, para. 0032) or a media database of media data.

Regarding Claim 30:
HIPSHER / RAFF discloses of claim 29
HIPSHER discloses:
wherein the product related database or the promotional database or the media database is located in a server, wherein the weighing device is configured to communicate over a network system with the product related database, the promotional database, or the media database. (wherein database can be on the device or reside remotely, para. 0032)

Claims 28 is rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG Pubs 20100049616 – Hipsher hereinafter as HIPSHER in view of US PG Pub 20110153393 – Raff et al. hereinafter as RAFF In view of US PU PUBS 20040211600 – Schuller et al. hereinafter as SCHULLER

Regarding Claim 28:
HIPSHER / RAFF discloses of claim 21
HIPSHER / RAFF  does not disclose:
wherein the weighing scale comprises a speaker.
SCHULLER teaches:
wherein the weighing scale comprises a speaker. (sound / speaker, para. 0022)
It would be obvious to one of ordinary skill in the art at the time of the invention(pre-AIA ), or to one of ordinary skill in the art before the effective filling date of the claimed invention (AIA ) to combine HIPSHER / RAFF method of determining a promotion on a weigh scale to utilize SCHULLER’s method of utilizing audio for verbal messaging for advising that would allow HIPSHER to improve ways to market and advertise products (SCHULLER – para. 0006)

Claims 31 – 37, 39 - 40 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG Pubs 20100049616 – Hipsher hereinafter as HIPSHER in view of US PG Pub 20110153393 – Raff et al. hereinafter as RAFF in view of US Patent in further view of US Patent 7249050 – Walker et al. hereinafter as WALKER

Regarding Claim 31:
HIPSHER discloses:
31. (Currently Amended) A system, comprising: 
a weighing scale comprising: (scale, para. 0009)
an input device configured to receive one or more user selections of a first product for purchase;(figure 1)
an operating display (display, para. 0010); and 
a consumer display (displays, para. 0010)  oriented opposite (fig. 2 10 ) the operating display(one or more displays, para. 0021) and configured to display the advertisement; 
an advertisement generator comprising: 
a product related database of product related data; (inventory management, para. 0012)
a promotional database of promotional data; and (price optimization software application, pare. 0019)
a controller configured to: (controller, para. 0034)
in response to detecting entry of the first product for purchase : (para. 0021)
detect a product for promotional data(para. 0040)

HIPSHER does not disclose:
an operating display configured to display a background template configured to generate an advertisement;
in response to detecting entry of the first product for purchase via the input device: 
determine based on the product related data,  a promotion based on a sell by date
automatically determine promotional data for product based on the promotional database; 
automatically  output the product related data and the promotional data on the background template in the form of an advertisement via at least one of the operating display or the consumer display, and 
wirelessly transmit the advertisement to one or more client devices communicatively coupled to the system via a wireless communication network , wherein the advertisement comprises a plurality of media data types or layers superimposed on the background template, and wherein the media types or layers comprise still graphic images and animation effects. 
RAFF discloses:
an operating display(display, para. 0029)) configured to display a background template(template para. 0056) configured to generate an advertisement(recommendation, para. 0056);
in response to detecting entry of the first product for purchase via the input device: (para. 0025)
determine based on the product related data,  a promotion based on a sell by date(para. 0058)
automatically determine promotional data for product based on the promotional database; (para. 0058)
automatically (para. 0058) output the product related data and the promotional data(para. 0058)  on the background template (video template, para. 0056) in the form of an advertisement via at least one of the operating display or the consumer display, (show promotion for milk on displays, para. 0058) and wirelessly transmit the advertisement to one or more client devices communicatively coupled to the system via a wireless communication network(wirelessly, para. 0024) , wherein the advertisement comprises a plurality of media data types or layers superimposed on the background template, and wherein the media types or layers comprise still graphic images and animation effects. (flash / html, images text, recommended product and text can combine to create a specific recommendation, para. 0056)
It would be obvious to one of ordinary skill in the art at the time of the invention for HIPSHER’s method of a weight scale with inputs and outs that generate promotions based on expiration dates to utilize RAFF’s method of automatically selecting a plurality of media data types or layers to present the selected promotion based on expiration dates and the one or more products based on evaluating the effects of combinations of the media data types on sales and utilize a background template associated with different media types and layers to present a promotion for a product of which would allow HIPSHER to improve the sales results by enhanced up sell recommendations and improve customer satisfaction. (RAFF para. 0044, 0067)

HIPSHER / RAFF discloses of at least  automatically (para. 0058) output the product related data and the promotional data(para. 0058)  on the background template (video template, para. 0056) in the form of an advertisement. wherein the advertisement comprises a plurality of media data types or layers superimposed on the background template, and wherein the media types or layers comprise still graphic images and animation effects. (flash / html, images text, recommended product and text can combine to create a specific recommendation, para. 0056) The sole difference between HIPSHER / RAFF and the claimed subject matter is that the HIPSHER / RAFF does not disclose of :
-	detect at least one of an equivalent product or an alternative product to the first product based on the product related data in the product related database; 
-	determine, based on the product related data, that the equivalent product or the alternative product has at least one of a promotion, a lower price, or a shorter sell-by date compared to the first product 
-	determine promotional data for the equivalent product or the alternative product based on the promotional database;
-	product related data and the promotional data for the equivalent product or the alternative product
HIPSHER / RAFF discloses the invention based on:
automatically (para. 0058) output the product related data and the promotional data(para. 0058)  on the background template (video template, para. 0056) in the form of an advertisement via at least one of the operating display or the consumer display, (show promotion for milk on displays, para. 0058) wherein the advertisement comprises a plurality of media data types or layers superimposed on the background template, and wherein the media types or layers comprise still graphic images and animation effects. (flash / html, images text, recommended product and text can combine to create a specific recommendation, para. 0056)
HIPSHER / RAFF requires:
detect at least one of an equivalent product or an alternative product to the first product based on the product related data in the product related database; 
determine, based on the product related data, that the equivalent product or the alternative product has at least one of a promotion, a lower price, or a shorter sell-by date compared to the first product 
determine promotional data for the equivalent product or the alternative product based on the promotional database;
product related data and the promotional data for the equivalent product or the alternative product
WALKER discloses:
detect at least one of an equivalent product or an alternative product to the first product based on the product related data in the product related database; (offering an alternative product, Col 4 line 23 – 35)
determine, based on the product related data, that the equivalent product or the alternative product has at least one of a promotion, a lower price, or a shorter sell-by date compared to the first product (offering an alternative product, Col 4 line 23 – 35)
determine promotional data for the equivalent product or the alternative product based on the promotional database; (offering an alternative product, Col 4 line 23 – 35)
product related data and the promotional data for the equivalent product or the alternative product(offering an alternative product, Col 4 line 23 – 35)
WALKER shows that alternative product based on a shorter sell by date compare to the product was known in the prior art at the time of the invention.
Since each elements and its function are shown in the prior art, albeit shown in separate references the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of alternative product based on a shorter sell by date compare to the product of WALKER for promotions based on sell by date of HIPSHER / RAFF.
Thus simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 32:
HIPSHER / RAFF / WALKER discloses of claim 31
HIPSHER discloses:
wherein the weighing scale is configured to receive one or more user selections (scale and input means, para. 0010) the controller is configured to access the database( para. 0032)
HIPSHER does not discloses:
further comprising a media database storing media data, access the media database relating to the media data, to correlate product related data with the media data to selectively retrieve one or more media data associated with a product based at least in part on the one or more user selections, and the controller is configured to output the one or more media data on the background template.
RAFF teaches:
further comprising a media database storing media data,(image and video templates, para. 0056) access the media database relating to the media data, to correlate product related data (product, para. 0056 and 0058) with the media data to selectively retrieve one or more media data associated with a product based at least in part on the one or more user selections, and the controller is configured to output the one or more media data on the background template.(video template, para. 0056)
It would be obvious to one of ordinary skill in the art at the time of the invention for HIPSHER / WALKER’s method of a weight scale with inputs and outs that generate promotions based on expiration dates to utilize RAFF’s method of output media data on the background template of which would allow HIPSHER to improve the sales results by enhanced up sell recommendations and improve customer satisfaction. (RAFF para. 0044, 0067)

Regarding Claim 33:
HIPSHER / RAFF / WALKER discloses of claim 31
HIPSHER discloses:
-	wherein the weighing scale (scale, para. 0010) comprises a label printer (printer, para. 0010)33. (Previously Presented) The system as defined in claim 31, wherein the weighing scale comprises a label printer configured to output the advertisement.  

Regarding Claim 34:
HIPSHER / RAFF / WALKER discloses of claim 31
HIPSHER discloses:
wherein the weighing scale(scale, para. 0021) comprises a communication port configured to communicate wirelessly(wireless, para. 0021) with a mobile device.(pos device, para. 0020)

Regarding Claim 35:
HIPSHER / RAFF / WALKER discloses of claim 34
RAFF discloses:
wherein the communication port is configured to communicate wirelessly with the mobile device via Bluetooth. (communication protocols, Para. 0064)
It would be obvious to one of ordinary skill in the art at the time of the invention for HIPSHER/WALKER’s method of a weight scale with inputs and outs that generate promotions based on expiration dates to utilize RAFF’s method of utilizing a communication port wirelessly with mobile device via bluetooth of which would allow HIPSHER to improve the sales results by enhanced up sell recommendations and improve customer satisfaction. (RAFF para. 0044, 0067)
 
Regarding Claim 36:
HIPSHER / RAFF / WALKER discloses of claim 34
HIPSHER discloses:
wherein the communication port is configured to push the advertisement to wireless devices in a target vicinity of the weighing scale, including the mobile device. (electronic pricing device sent by scale, para. 0012, fig. 2)

Regarding Claim 37:
HIPSHER / RAFF / WALKER discloses of claim 36
HIPSHER discloses:
wherein the communication port is configured to push the advertisement to wireless devices in a target vicinity of the weighing scale, including the mobile device. (electronic pricing device sent by scale, para. 0012, fig. 2)

Regarding Claim 39:
HIPSHER / RAFF / WALKER discloses of claim 31
HIPSHER discloses:
wherein the weighing device is operable remotely from the product related database, (database remote, para. 0032) the promotional database, (database remote, para. 0032) or a media database of media data.

Regarding Claim 40:
HIPSHER / RAFF / WALKER discloses of claim 39
HIPSHER discloses:
wherein the product related database or the promotional database or the media database is located in a server, wherein the weighing device is configured to communicate over a network system with the product related database, the promotional database, or the media database. (wherein database can be on the device or reside remotely, para. 0032)

Claims 38 is rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG Pubs 20100049616 – Hipsher hereinafter as HIPSHER in view of US PG Pub 20110153393 – Raff et al. hereinafter as RAFF in view of US Patent in further view of US Patent 7249050 – Walker et al. hereinafter as WALKER In view of US PU PUBS 20040211600 – Schuller et al. hereinafter as SCHULLER

Regarding Claim 38:
HIPSHER / RAFF / WALKER discloses of claim 31
HIPSHER / RAFF / WALKER  does not disclose:
wherein the weighing scale comprises a speaker.
SCHULLER teaches:
wherein the weighing scale comprises a speaker. (sound / speaker, para. 0022)
It would be obvious to one of ordinary skill in the art at the time of the invention(pre-AIA ), or to one of ordinary skill in the art before the effective filling date of the claimed invention (AIA ) to combine HIPSHER / RAFF / WALKER method of determining a promotion on a weigh scale to utilize SCHULLER’s method of utilizing audio for verbal messaging for advising that would allow HIPSHER to improve ways to market and advertise products (SCHULLER – para. 0006)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.T/Examiner, Art Unit 3681       

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681